t c memo united_states tax_court vashon c and beverly c jackson petitioners v commissioner of internal revenue respondent docket no filed date vashon c jackson pro_se william henck for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued - - respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are the amount of rents received by petitioners during the taxable years in issue whether petitioners are entitled to any deductions with respect to the rented property whether petitioners are entitled to any deductions for unreimbursed employee business_expenses whether petitioners are entitled to charitable_contribution deductions in excess of the amounts allowed by respondent and whether petitioners are liable for the sec_6662 a accuracy-related_penalties some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in chesapeake virginia on the date the petition was filed in this case petitioner husband worked as an auditor for the army corps of engineers during the taxable years in issue petitioner wife worked as a schoolteacher during the taxable years in issue petitioners reside pincite hollins court in chesapeake virginia t continued issue all rule references are to the tax_court rules_of_practice and procedure - - petitioners purchased the residence of petitioner wife's parents mr and mrs charity and her maternal grandmother the charitys in this residence is located pincite hollins court the charitys continued to use hollins court as their residence after the sale and paid petitioners rent for such use the first issue for decision is the amount of rents received by petitioners during the taxable years in issue on schedules e attached to their and returns petitioners reported rents received from hollins court in the amount of dollar_figure per year this amount is equal to the fair rental value appraisal of hollins court obtained by petitioner in from hagle realty a local real_estate agency in the statutory_notice_of_deficiency respondent determined that petitioners received rents from hollins court during and in the amounts of dollar_figure dollar_figure and dollar_figure respectively sec_61 includes in gross_income all income from whatever source derived including but not limited to rents see sec_61 petitioner husband testified that the charitys paid dollar_figure per month as rent during the taxable years in issue he further testified that petitioners reported their rents received on their tax returns as dollar_figure per year dollar_figure per month on the advice of one of respondent's revenue agents in order to satisfy q4e- the fair rental requirement of sec_280a respondent's counsel stated at trial that the rents received determined in the statutory_notice_of_deficiency were based on bank records and statements from the charitys the record does not include any such evidence and respondent's counsel's statement alone does not have any probative value based on petitioner husband's testimony and the lack of any evidence which supports respondent's determinations of the rents received we find that the charitys paid dollar_figure per month during the taxable years in issue for their use of hollins court we hold that petitioners received rents in the amount of dollar_figure during and the second issue for decision is whether petitioners are entitled to any deductions with respect to hollins court petitioners claimed rental expenses for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively in the statutory_notice_of_deficiency respondent limited the deductible amounts of petitioners' substantiated expenses to the rents which he determined they had received on the ground that the rental arrangement with their relatives was not at fair_market_value respondent also determined that petitioners only substantiated dollar_figure dollar_figure and dollar_figure respectively of the expenses claimed on their and returns - - sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_262 provides that no deduction shall be allowed for personal living or family_expenses sec_280a generally provides that no deduction shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence congress enacted sec_280a in the tax reform act of publaw_94_455 90_stat_1520 as its response to the concern that the rental of property used as a residence afforded the taxpayer unwarranted opportunities to obtain deductions for expenses of a personal nature 77_tc_104 affd 694_f2d_556 9th cir for purposes of sec_280a a taxpayer uses a dwelling_unit as a residence during the taxable_year if he uses it for personal purposes for a number of days which exceeds the greater of days or percent of the number of days during such year that it is rented at a fair rental see sec_280a as pertinent in this case a taxpayer is deemed to have used a dwelling_unit for personal purposes on any day that it is used for personal purposes by any member of the taxpayer's family unless the family_member rents the dwelling_unit at a fair rental for use as -- - his principal_residence see sec_280a a and a kotowicz v commissioner tcmemo_1991_563 since the charitys paid only dollar_figure per month for their use of hollins court as their principal_residence and its fair rental value was at least dollar_figure per month based on eagle realty's estimate their personal_use of hollins court is treated as petitioners' personal_use for every day of the taxable years in issue thus under sec_280a hollins court was used by petitioners as a residence during the taxable years in issue see dinsmore v commissioner tcmemo_1994_ affd in part and remanded in part without published opinion 78_f3d_592 9th cir accordingly sec_280a is generally applicable to the amounts in issue sec_280a does not however apply to any item which is attributable to the rental of the dwelling_unit as determined under sec_280a see sec_280a sec_280a provides that where an individual uses a dwelling_unit for personal purposes for any day during the taxable_year the amount deductible with respect to the expenses attributable to the rental of the dwelling_unit for the taxable_year shall not exceed an amount which bears the same relationship to such expenses as the number of days during each year that the unit is rented at a fair rental bears to the total number of days during such year that such unit is used - pursuant to sec_280a a petitioners are deemed to have used hollins court for personal purposes during the taxable years in issue since hollins court was not rented at a fair rental for any day of the taxable years in issue none of the claimed deductions are allowable under sec_280a and e by reason of being attributable to its rental see colbert v commissioner tcmemo_1992_30 gilchrist v commissioner tcmemo_1983_288 the only expenses which are deductible by petitioners with respect to hollins court are those expenses which are deductible without regard to whether it was rented see sec_280a and e based on the record we find that petitioners paid the following amounts with respect to hollins court year interest taxes dollar_figure dollar_figure big_number big_number big_number it appears that respondent erroneously determined that all of the substantiated expenses were deductible under sec_280a and e and relied only on the sec_280a gross_income limitation we do not reach sec_280a where as in this case none of the disputed amounts in the first instance meet the sec_280a and e conditions for deductibility see sec_280a bolton v commissioner supra pincite these amounts consist of the interest and taxes determined by respondent in the statutory_notice_of_deficiency to have been substantiated we find that petitioners have failed to substantiate the other interest claimed by them and disallowed by respondent which they claim was paid on a promissory note secured_by a second deed_of_trust on hollins court - - we hold that petitioners are entitled to additional schedule a itemized_deductions for the foregoing amounts of interest and taxes paid on hollins court under sec_163 and sec_164 respectively see infra note the third issue for decision is whether petitioners are entitled to deductions for unreimbursed employee business_expenses on schedules a and form sec_2106 attached to their and returns petitioners claimed unreimbursed employee business_expenses before the sec_67 limitations as follows vashon c jackson dollar_figure dollar_figure dollar_figure beverly c jackson big_number big_number big_number big_number big_number big_number in the statutory_notice_of_deficiency respondent disallowed any deductions for the claimed expenses sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including the trade_or_business of being an employee 326_us_465 if an employee's ordinary and necessary business_expenses exceed the amounts received from his employer as advances or reimbursements the employee is entitled to a deduction for such excess if adequately substantiated see sec - b income_tax regs sec_1_274-5t f temporary income_tax regs fed reg date sec_274 provides that no deduction is allowable under sec_162 for any traveling expenses including meals_and_lodging while away from home or with respect to any listed_property defined in sec_280f to include passenger automobiles unless the taxpayer complies with strict substantiation rules see sec_274 in particular the taxpayer must substantiate the amount time place and business_purpose of the expenses by adequate_records or by sufficient evidence corroborating his own statement see sec_274 sec_1_274-5t c temporary income_tax regs fed reg date petitioners admit that some of their employee business_expenses were reimbursed by their respective employers they contend however that some of their employee business_expenses were not reimbursed and therefore are deductible petitioners argue that petitioner husband was reimbursed for_the_use_of his automobile at mileage rates which were less than the standard mileage rates established by respondent for the taxable years in issue they contend that the differences in ‘ the standard mileage rates for an employee's use of his own passenger_vehicle for business purposes during continued - the rates are deductible as unreimbursed employee business_expenses petitioner husband's travel vouchers show that he was generally reimbursed at the rate of cents per mile in and early and at the rate of cents per mile in late and and on limited occasions pincite cents per mile it is not clear from the travel vouchers or petitioner husband's testimony as to why or for which miles he was reimbursed at a lesser rate of cents per mile based on the travel vouchers and petitioner husband's testimony we find that petitioners have substantiated the number of miles which they claimed petitioner husband used his automobile in connection with his employment as an auditor see sec_1_274-5t temporary income_tax regs fed reg date after accounting for the differences between the standard mileage rates and the rates at which he was generally reimbursed we find that petitioners have established that petitioner husband's allowable expenses for_the_use_of his car during and exceeded his advances and reimbursements for such use by dollar_figure dollar_figure and dollar_figure respectively continued and were cents cents and cents respectively see revproc_89_66 sec_4 1989_2_cb_792 revproc_90_59 sec_4 1990_2_cb_644 revproc_91_67 sec_5 1991_2_cb_887 petitioners also argue that petitioner wife was not reimbursed for certain expenses which she paid in connection with her employment as a schoolteacher petitioner wife did not testify at trial petitioners submitted some records of her claimed vehicle and travel_expenses for which are not helpful because they do not indicate whether or not the listed expenses were reimbursed they submitted no records of her expenses for or after reviewing the record we find that petitioner husband's testimony with respect to petitioner wife's claimed expenses and the little written evidence in the record does not satisfy the substantiation requirements of sec_274 we hold that petitioner husband's unreimbursed expenses for_the_use_of his automobile in the course of his employment as an auditor are deductible as miscellaneous_itemized_deductions to the extent the total of such expenses and petitioners' other allowed miscellaneous_itemized_deductions for the taxable years in issue exceed the sec_67 limitation for such years the fourth issue for decision is whether petitioners are entitled to charitable_contribution deductions in excess of the amounts allowed by respondent petitioners claimed and respondent disallowed in the statutory_notice_of_deficiency deductions for charitable_contributions as follows claimed dollar_figure dollar_figure dollar_figure disallowed big_number big_number big_number allowed big_number big_number big_number sec_170 allows a taxpayer to deduct a charitable_contribution only if verified under regulations prescribed by the secretary sec_170 the regulations provide specific record-keeping requirements see sec_1_170a-13 income_tax regs the written evidence submitted by petitioners with respect to their claimed charitable_contribution deductions establishes only a cash gift in the amount of dollar_figure anda donation of six tennis lessons to the williams school located in norfolk virginia petitioners did not submit any other receipts or canceled checks by which the amounts claimed on their returns may be verified respondent allowed petitioners charitable_contribution deductions in excess of dollar_figure for each of the taxable years in issue we find that petitioners have failed to substantiate charitable_contributions in excess of the allowed amounts accordingly we hold that petitioners are not entitled to charitable_contribution deductions in excess of the amounts allowed by respondent the fifth issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties - - respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 for their underpayments of taxes for and that are attributable to their disallowed charitable_contribution deductions and that such underpayments were due to negligence or disregard of rules or regulations sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_6662 sec_1_6662-3 income_tax regs it also includes any failure to keep adeguate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the sec_6662 penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion of the underpayment and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year see id based on the record we find that petitioners have not proved that their underpayments attributable to the disallowed charitable_contribution deductions were due to reasonable_cause or that they acted in good_faith we hold that petitioners are liable for the sec_6662 accuracy-related_penalties as determined by respondent to reflect the foregoing decision will be entered under rule we lack jurisdiction over any increased deficiencies which may result from our holdings on the issues in this case because respondent has not asserted any claim for increased deficiencies see sec_6214
